
	

113 HR 1147 IH: Maritime Lien Reform Act
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1147
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To provide limitations on maritime liens on fishing
		  permits, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Maritime Lien Reform
			 Act.
		2.Limitation on
			 maritime liens on fishing permit and permit description
			(a)In
			 generalSubchapter I of
			 chapter 313 of title 46,
			 United States Code, is amended by adding at the end the following:
				
					31310.Limitation on
				maritime liens on fishing permit and permit description
						(a)In
				generalThis chapter—
							(1)does not establish
				a maritime lien on a permit that—
								(A)authorizes a
				person or use of a vessel to engage in fishing; and
								(B)is issued under
				State or Federal law; and
								(2)does not authorize
				any civil action to enforce a maritime lien on such a permit.
							(b)Fishing permit
				describedA fishing permit—
							(1)is governed solely
				by the State or Federal law under which it was issued; and
							(2)is not included in
				the whole of a vessel or as an appurtenance or intangible of a vessel for any
				purpose.
							(c)Limitation on
				statutory constructionNothing in subsections (a) and (b) shall
				be construed as imposing any limitation upon the authority of the Secretary of
				Commerce to modify, suspend, revoke, or sanction any Federal fishery permit
				issued by the Secretary of Commerce or to bring a civil action to enforce such
				modification, suspension, revocation, or
				sanction.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 31309 the
			 following:
				
					
						31310. Limitation on maritime
				liens on fishing permit and permit
				description.
					
					.
			
